


AGREEMENT OF PURCHASE AND SALE


THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of March 10,
2016 (the “Effective Date”), by and between RRE MEMORIAL TOWERS HOLDINGS, LLC, a
Delaware limited liability company, having an address at c/o Resource Real
Estate, Inc., 1845 Walnut Street, 18th Floor, Philadelphia, PA 19103 (“Seller”),
and The Barvin Group, LLC, a Texas limited liability company, having an address
at 5500 El Camino Del Rey, Suite 101, Houston, TX 77081 (“Buyer”).


W I T N E S S E T H:
In consideration of the covenants and provisions contained herein, and intending
to be legally bound hereby, the parties hereto agree as follows:
1.Agreement to Sell and Purchase. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, subject to all of the terms and conditions of
this Agreement, all of Seller’s right, title and interest in and to the project
known as “Memorial Towers Apartments,” containing 112 apartment units located at
5400 Memorial Drive, Houston, TX 77007 and consisting of the following
(collectively, the “Property”):
(a)    Real Property. All of that certain tract of land more fully described on
Exhibit A to this Agreement (the “Land”) together with all improvements thereon
(the “Improvements”), and all appurtenances thereto (including, without
limitation, all easements, rights‑of‑way, water rights, privileges, licenses,
and other rights and benefits belonging to, running with the owner of, or in any
way relating to the aforesaid tract of land and all trees, shrubbery and
plants); together with all rights, title and interest of Seller in and to any
land lying in the bed of any street, opened or proposed, in front of or abutting
or adjoining the aforesaid tract of land, and all right, title and interest of
Seller in and to any unpaid award for the taking by eminent domain of any part
of the aforesaid tract of land or for damage to such tract of land by reason of
a change of grade of any street (collectively, the “Real Property”);
(b)    Personal Property. All fixtures, furniture, equipment, supplies and other
tangible and intangible personal property attached or appurtenant to, or located
in or on, or used solely in connection with the Real Property, which are owned
by Seller excluding, however, any “Thin Client Solutions” hardware and software
and any items upon which appears the “Resource Residential” logo, including
without limitation, any door rugs, portable movie screens, marketing brochures
and other literature (collectively, the “Personal Property”);
(c)    Leases. The Seller’s interest in all leases, tenancies, licenses and
other agreements for the use or occupancy of any portion of the Property in
effect on the date of this Agreement and all guaranties in connection therewith
(the “Leases”);
(d)    Contracts. To the extent assignable, the Seller’s interest in all
leasing, service, supply and maintenance contracts relating to the Land,
Improvements, or Personal Property (collectively, the “Contracts”), but only to
the extent Buyer elects to have such Contracts assigned to it in accordance with
Section 5(c) hereof; and
(e)    Miscellaneous. To the extent assignable and transferable, Seller’s right,
title and interest in and to (i) all licenses and permits related to the
Property, (ii) all third party warranties or guaranties, if transferable,
relating to the Property or any fixtures; and (iii) any trade names, if
transferable, used in connection with the Property.



--------------------------------------------------------------------------------




2.    Purchase Price; Deposit. The purchase price (the “Purchase Price”) for the
Property, subject to adjustments as provided in this Agreement, shall be
Eighteen Million and 00/100 Dollars ($18,000,000.00), and shall be paid as
follows:
(a)    Five Hundred Thousand and 00/100 Dollars ($500,000.00) (the “Deposit”) to
be paid within one (1) business day after the Effective Date in immediately
available funds and delivered to Heritage Title Company of Austin, Inc., 401
Congress Street, Suite 1500, Austin, Texas 78701, Attention: John P. Bruce,
Telephone: 512-505-5012 (email: jbruce@heritage-title.com) (“Escrow Holder” or
“Title Company”).
(b)    The Deposit shall be held by Escrow Holder in one or more interest
bearing federally‑insured money market accounts acceptable to both Seller and
Buyer. As used in this Agreement, “Deposit” shall mean and include the Deposit
as defined in Subsection 2(a) above and any interest earned thereon. If
requested by Escrow Holder, Buyer shall execute and deliver a Form W-9 to Escrow
Holder. Failure by Buyer to deliver the Deposit as provided above shall be a
material default hereunder and shall render this Agreement terminable or,
alternatively, voidable at the option of the Seller; provided, however, upon the
actual deposit by Buyer of the Deposit with Escrow Holder, this Agreement shall
no longer be terminable or voidable by Seller.
(c)    The balance of the Purchase Price, as adjusted in accordance herewith,
shall be paid at Closing by wire transfer of immediately available funds and
delivered to Escrow Holder.
(d)    Concurrent with its deposit of the Deposit with the Escrow Holder, Buyer
shall deposit with the Escrow Holder the additional amount of Fifty Dollars
($50.00) (the “Independent Contract Consideration”) which Seller and Buyer agree
shall be paid to Seller if this Agreement is terminated for any reason.
Moreover, Seller and Buyer agree and acknowledge that the Independent Contract
Consideration has been bargained for and agreed as additional consideration for
Seller’s execution and delivery of this Agreement and for Buyer’s rights of
review, inspection and termination provided herein. At Closing, the Independent
Contract Consideration shall not be applied to the Purchase Price.
3.    Disposition of Deposit; Defaults.
(a)    Held in Escrow. The Deposit shall be held in escrow and disbursed by
Escrow Holder strictly in accordance with the terms of this Agreement.
(b)    Upon Default.
(i)    IF BUYER, WITHOUT THE RIGHT TO DO SO AND IN DEFAULT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, FAILS TO COMPLETE CLOSING OR OTHERWISE DEFAULTS UNDER OR
BREACHES THIS AGREEMENT, SELLER SHALL HAVE THE RIGHT TO BE PAID THE DEPOSIT AS
LIQUIDATED DAMAGES. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE
EVENT OF A BUYER DEFAULT WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT
IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT.
EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND
THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT

2
2

--------------------------------------------------------------------------------




THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES
PROVISION. THE RIGHT OF SELLER TO BE PAID THE DEPOSIT SHALL BE SELLER’S SOLE AND
EXCLUSIVE REMEDY FOR BUYER’S FAILURE TO PURCHASE THE PROPERTY OR BREACH OF A
REPRESENTATION OR WARRANTY.
(ii)    If Seller, without the right to do so and in default of its obligations
under this Agreement, fails to complete Closing or otherwise defaults under or
materially breaches this Agreement, Buyer shall have the right to (i) terminate
this Agreement, in which event Buyer shall be entitled to the return of the
Deposit as its sole and exclusive remedy and neither Seller nor Buyer shall have
any further obligations under this Agreement, except those matters expressly
provided in this Agreement to survive termination, or (ii) institute a civil
court action for specific performance (but not damages); provided that Buyer
shall commence its action of specific performance against Seller within sixty
(60) days after the scheduled Closing Date. UNDER NO CIRCUMSTANCES MAY BUYER
SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE
OR INDIRECT DAMAGES, ALL OF WHICH BUYER SPECIFICALLY WAIVES, FROM SELLER FOR ANY
BREACH BY SELLER OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS
OBLIGATIONS UNDER THIS AGREEMENT EXCEPT WITH RESPECT TO AN INTENTIONAL AND
DELIBERATE ACT OF SELLER THAT RESULTS IN THE REMEDY OF SPECIFIC PERFORMANCE
BECOMING UNAVAILABLE TO BUYER IN WHICH CASE BUYER’S REMEDIES SHALL BE UNLIMITED.
BUYER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN AGAINST
ANY PROPERTY UNLESS AND UNTIL IT HAS FILED AN ACTION SEEKING SPECIFIC
PERFORMANCE.
(iii)    Notwithstanding anything contained herein to the contrary, prior to
enforcing a remedy available to a party hereunder, such party shall first
provide the defaulting party with written notice of the defaulting party’s
default, such notice to contain reasonable specificity detailing the defaulting
party’s default, and the defaulting party shall have a period of three (3)
business days after the defaulting party’s receipt of such notice to cure such
default; provided, however, if such default cannot be cured by the defaulting
party within such period of time, the defaulting party shall have a reasonable
period of time, not to exceed ten (10) days after the defaulting party’s receipt
of such notice, to cure such default. After the time periods set forth above
have lapsed, the party providing such notice to the defaulting party may enforce
such party’s remedies hereunder.
(c)    Upon Closing. If Closing is completed hereunder, Escrow Holder shall pay
the Deposit to Seller as a credit against the Purchase Price.
(d)    Upon Termination by Buyer. If Buyer terminates this Agreement as a result
of Seller’s default or pursuant to the exercise of any right of termination
permitted by this Agreement, upon the earlier to occur of: (i) receipt by Escrow
Holder of written joint instructions from Seller and Buyer or (ii) entry of a
final and unappealable adjudication determining which party is entitled to
receive the Deposit, the Deposit shall be distributed in accordance with such
written instructions or adjudication.
(e)    Hard Deposit. Notwithstanding any provision herein to the contrary, Buyer
hereby acknowledges and agrees that $300,000 of the Deposit (the “Hard Deposit”)
shall be a “hard” deposit that is non-refundable to Buyer except as expressly
set forth in this Section 3(e). The Hard Deposit shall not be held by Escrow
Holder but instead shall be delivered directly to Seller no later than one (1)
business day after the Effective Date; provided, however, that Buyer shall be
entitled to a return of the Hard Deposit from Seller in the case of a
termination by Buyer under (I) Section 3(b)(ii) (Seller

3
3

--------------------------------------------------------------------------------




Default), (II) Section 13(a) (Casualty) or (III) Section 14 (Eminent Domain).
This provision shall survive termination of this Agreement.


4.    Closing. The consummation of the purchase and sale of the Property (the
“Closing”) shall take place on or before May 9, 2016 or at earlier date as
mutually agreed to in writing by the parties (the “Closing Date”). The Closing
shall be conducted through an escrow with the Escrow Holder, with escrow fees to
be paid equally by Seller and Buyer. IT IS AGREED THAT TIME IS OF THE ESSENCE OF
THIS AGREEMENT.


5.    Inspection and Title Review.


(a)    Inspection Period. Buyer and its authorized agents and representatives
shall have the right to enter upon the Land and Improvements (including all of
the apartment units, but subject to the rights of tenants under the Leases and
in accordance with applicable law) at all reasonable times during normal
business hours to inspect and conduct reasonably necessary inspections and tests
on the Property at its sole cost and expense, including, without limitation,
engineering and hazardous material inspections; provided, however, any intrusive
physical testing will be conducted by Buyer only after obtaining Seller’s prior
written consent, which consent shall be deemed given if Seller fails to respond
to such request within three (3) business days after Seller’s receipt of a
formal written request from Buyer. The right granted in the immediately
preceding sentence may be exercised during the period commencing on the
Effective Date and ending on the earlier to occur of the Closing Date or
termination of this Agreement. Buyer shall bear the cost of all inspections and
tests, and Buyer shall give reasonable notice to the management of any
inspection or test to be conducted on the Property. Buyer hereby indemnifies and
holds Seller and the Property harmless as to all loss, property damage, bodily
injury, cost or expense resulting from Buyer’s inspections and tests of the
Property, including, without limitation, claims for services rendered by third
parties conducting such inspections and tests. Buyer shall also restore the Land
and Improvements to the condition in which the same were found before any such
entry upon the Property and inspection or examination was undertaken. Such
agreement to repair and restore, and to indemnify and hold harmless Seller shall
expressly survive closing or any termination of the Agreement. Buyer shall
maintain, or shall cause its contractors to maintain, public liability and
property damage insurance insuring Buyer (and naming Seller as an additional
insured party) against any liability arising out of any entry or inspections of
the Property or work performed about the Property pursuant to the provisions
hereof and shall deliver certificates of insurance evidencing such coverage to
Seller prior to any entry by Buyer or its contractors on the Property.


(b)    Document Review. Within three (3) business days after the Effective Date,
Seller shall deliver to Buyer copies of the items listed on Schedule 5(b)
attached hereto and made a part hereof, but only to the extent such items are in
Seller’s possession or control (collectively, “Documents”); provided that Leases
shall be available for inspection and copying at the Property only. Except as
otherwise expressly set forth in this Agreement, Seller makes no representations
or warranties, either express or implied, and shall have no liability with
respect to the accuracy or completeness of the information, data or conclusions
contained in any information provided to Buyer, and Buyer shall make its own
independent inquiry regarding the economic feasibility, physical condition and
environmental state of the Property during the period beginning on the Effective
Date and ending at 5:00 pm (Eastern) on April 11, 2016 (the “Inspection
Period”).
(c)    Assignment or Cancellation of Contracts. Prior to the expiration of the
Inspection Period, Buyer shall advise Seller in writing of any Contracts which
it elects to have cancelled

4
4

--------------------------------------------------------------------------------




upon Closing; provided, however, that Buyer expressly agrees to assume all
Contracts that are not cancellable by their terms or which cannot be terminated
without cost or penalty to Seller.  Seller agrees to give appropriate notices of
termination of the Contracts which Buyer timely notifies Seller it wants
cancelled, but only to the extent termination is permitted thereunder without
penalty to Seller. At Closing, Seller shall assign and Buyer shall assume all
Contracts that have not terminated as of the Closing Date, including without
limitation, any remaining rights and obligations under Contracts under which the
notice required to terminate such Contracts, though delivered, will not have run
prior to Closing. All existing agreements for management of the Property shall
be terminated at Closing.
(d)    Right of Termination. If Buyer determines that the Property is not
suitable in Buyer’s sole discretion, then Buyer may terminate this Agreement by
written notice to Seller on or before 5:00 pm (Eastern) on the last day of the
Inspection Period and this Agreement shall be null and void for all purposes
(except for provisions that expressly survive hereunder) and the Deposit (less
the Hard Deposit) shall be returned to Buyer. In the event that Buyer does not
deliver notice of termination of this Agreement prior to the expiration of the
Inspection Period, Buyer shall be deemed to have waived its right to terminate
under this Section 5(d) and the Deposit shall be non-refundable to Buyer except
in accordance with the terms of Section 3(b)(ii), Section 13(a) and Section 14
hereof.
6.    Condition of Title.
(a)     Commitment to Insure. Within three (3) business days after the Effective
Date, Seller shall deliver to Buyer a copy of Seller’s Owner’s Policy and Buyer
shall promptly order a commitment from the Title Company (the “Title
Commitment”) to provide a standard owner’s title insurance policy for the
Property in an amount equal to the Purchase Price (the “Title Policy”); and (ii)
Seller shall deliver to Buyer a copy of the most recent ALTA/ACSM Land Title
Survey of the Property in its possession, if any (the “Existing Survey”). Buyer,
at its option and expense, may obtain a new survey, or an update of the Existing
Survey of the Real Property (the “Survey”). In the event of a Closing, Seller
shall reimburse Buyer in an amount not to exceed $7,500.00 for the cost of said
Survey by a deduction from Seller's proceeds at Closing.
(b)    During the Inspection Period, Buyer shall review title to the Real
Property as disclosed by the Title Commitment, the Existing Survey and, if
obtained, the Survey. Seller shall have no obligation to cure title objections
except to satisfy and remove liens of an ascertainable amount created by Seller,
which liens Seller shall cause to be released at the Closing or insured over by
the Title Company. Seller further agrees to remove any exceptions or
encumbrances to title which are created by Seller after the Effective Date of
this Agreement without Buyer’s written consent. Buyer may terminate this
Agreement and receive a refund of the Deposit (less the Hard Deposit) at any
time prior to the expiration of the Inspection Period or if the Title Company
revises the Title Commitment after the expiration of the Inspection Period to
add or modify exceptions in a material adverse manner, if such additions or
modifications are not acceptable to Buyer and are not removed by the Closing
Date; provided, however, notwithstanding anything contained herein to the
contrary, Buyer may terminate this Agreement at any time prior to Closing and
receive a refund of the Deposit (including the Hard Deposit) if any exception to
title with respect to the Property is modified or recorded in the Real Property
Records of the County in which the Property is situated subsequent to the
Effective Date of this Agreement so long as Seller has been provided written
notice of such modification or recording and has been afforded at least five (5)
days to cure, satisfy or remove same from the Title Policy. Seller shall execute
at Closing an affidavit as to authority, the rights of tenants in occupancy and
the status of mechanics’ liens (and sufficient to remove from the Title Policy
any exception for mechanics’ liens filed against the Real Property which relate
to any matters occurring prior to the Closing Date) in form acceptable

5
5

--------------------------------------------------------------------------------




to Seller as the Title Company shall require for the issuance of the Title
Policy. The Title Policy may be delivered after Closing if that is customary in
the locality..
7.    Delivery of Possession. Actual sole and exclusive physical possession of
the Property shall be given to Buyer at Closing unoccupied and free of any
leases, claims to or rights of possession other than the rights of tenants under
Leases by delivery of the keys to the Property and Seller’s special warranty
deed (the “Deed”) in the form attached hereto as Exhibit B, and Seller’s bill of
sale in the form of Exhibit C to this Agreement duly executed by Seller (the
“Bill of Sale”).
8.    Apportionments. All property related items of income and expense,
including but not limited to the following, shall be apportioned between Seller
and Buyer as of 11:59 p.m. on the day prior to the Closing Date (the “Pro Ration
Date”) as follows:
(a)    Taxes.     All real estate taxes, charges and assessments affecting the
Property (collectively, “Taxes”) shall be prorated on a per diem basis and as of
the Pro Ration Date on the basis of the actual fiscal year for which such taxes
are assessed, and Buyer shall assume liability for Taxes accruing in the year in
which Closing occurs. In the event that the amount of Taxes for the current year
is unknown at Closing, the Taxes shall be prorated based on the mill rate for
taxes assessed for the immediately preceding year, taking into account the
current appraised value for the Property issued by the County Appraisal
District, and Buyer shall notify Seller of any necessary adjustment to such
proration within thirty (30) days when correct tax figures are known, and
thereafter any necessary adjustments shall be made. Buyer hereby acknowledges
and agrees that Seller has or may file appeals (the “Appeals”) with respect to
the current fiscal year and also with respect to prior year(s) ad valorem
property taxes applicable to the Property (the “Appealed Taxes”). Seller shall
be entitled, in Seller’s sole discretion, to continue to pursue such Appeals
after the Closing Date. In the event that any such Appeal is successful in
reducing the amount of Appealed Taxes payable with respect to prior years,
Seller shall be entitled to the full amount of any rebate, refund or reduction
resulting from such Appeal. In the event that any such Appeal is successful in
reducing the amount of Appealed Taxes payable with respect to the current fiscal
year, Seller and Buyer shall prorate the net proceeds of any rebate, refund or
reduction resulting from such Appeal relating to the current fiscal year, after
payment of Seller’s actual third party costs incurred in connection with the
Appeal. This provision shall expressly survive Closing and the recordation of
the Deed.
(b)    Rents.     Rents and other recurring income relating to the Property and
collected by Seller for the month in which Closing occurs shall be deemed earned
ratably on a per diem basis and shall be prorated as of the Pro Ration Date.
Amounts collected by Seller prior to the date of Closing as rent for each day
occurring after the Pro Ration Date and all other prepaid amounts shall be
credited to the Buyer at Closing. All such amounts collected by Seller or Buyer
from tenants or other payors after Closing shall be paid over and applied in the
following order of priority: (i) first, on account of rents and other sums due
to Seller and Buyer (and pro‑rated between them as of the Pro Ration Date) for
the month in which Closing occurs; (ii) then, on account of rents and other sums
due to Buyer after Closing until all rents have been paid current for the month,
and (iii) thereafter, on account of rents and other sums due to Seller for any
month prior to the month of Closing.
(c)    Other. All normal and customarily proratable items including without
limitation operating expenses, personal property taxes, minimum water and sewer
rentals, payments due under the Contracts which are to be assigned to Buyer,
prepaid license fees and other charges for licenses and permits for the Real
Property which will remain in effect for Buyer’s benefit after Closing and
municipal

6
6

--------------------------------------------------------------------------------




rubbish removal charges, shall be apportioned pro rata between Seller and Buyer
on a per diem basis based upon a calendar year.
(d)    Security Deposits. The total sum of all tenant security deposits
deposited by tenants under the Leases, together with all interest earned thereon
as of the Closing Date, shall be transferred to Buyer at Closing by operation of
a credit against the Purchase Price.
(e)    Utility Meter Readings. Seller shall obtain readings of the water,
electric, gas and other utility meters servicing the Real Property (other than
meters measuring exclusively utility consumption which is to be paid in full by
tenants under Leases) to a date no sooner than two (2) business days prior to
the Closing Date. At or prior to Closing, Seller shall pay all charges based
upon such meter readings, adjusted to include a reasonable estimate of the
additional charges due for the period from the dates of the respective readings
until the Closing Date. If Seller is unable to obtain readings of any meters
prior to the Closing Date, Closing shall be completed without such readings and
upon the obtaining thereof, Seller shall pay the charges incurred prior to the
Closing Date as reasonably determined by both Buyer and Seller based upon such
readings, and at Closing, Seller shall deposit with the Title Company an amount
reasonably estimated to represent the anticipated obligation of Seller under
this sentence.
(f)    RUBS. In addition to any other prorations described in this Agreement,
any ratio utility billing systems (“RUBS”) applicable to and used by Seller with
respect to the Property, for the following categories of utilities and other
reimbursements: (i) electricity, (ii) gas, (iii) water / sewer, (iv) trash, (v)
pest control and (vi) other, attributable to the uncollected or trailing
collections two calendar months prior to Closing will be reflected as a credit
to Seller at Closing and will be calculated for closing purposes on the
uncollected or trailing collections monthly periods based on the monthly average
actual trailing RUBS for six months prior to Closing according to the income
statements prepared by Seller and provided to Buyer.  A subsequent cash
adjustment of RUBS between Seller and Buyer will be made when actual figures are
available, but in all events within 90 days after the Closing Date.  Seller and
Buyer each agree to provide such information as the other may reasonably request
regarding RUBS and the billing, collection, and payment thereof.
(g)    True-up. Subsequent to the Closing, if at any time during the 30-day
period following Closing the actual amount of any pro-rated items that were
based upon estimations at Closing, including without limitation, utilities and
other operating expenses with respect to the Property for the month in which the
Closing occurs, are determined, the parties agree to adjust the proration of
utilities and other operating expenses and, if necessary, to refund or repay
such sums as shall be necessary to effect such adjustment. For clarification,
this Section 8(g) shall not apply to Taxes, Rents or RUBS which shall be
pro-rated and paid under Sections 8(a), 8(b) and 8(f) respectively.
(h)    Closing Costs. Seller shall pay (i) ½ of all escrow fees; (ii) premium
for a basic TLTA T-1 owner’s policy(s) of title insurance; (iii) releases of
existing liens, including payment penalties and recording fees; (iv) costs to
record any documents necessary to cure title objections that Seller must cure;
(v) cost of the Survey up to a maximum amount of $7,500, and (vi) all of
Seller’s legal costs and expenses. Buyer shall pay (i) title premiums for any
endorsements to the owner’s policy of title insurance, together with all costs
and premiums relating to any loan policy of title insurance and endorsements for
the benefit of Buyer’s lender, if any, (ii) remaining cost of the Survey (up to
$7,500 paid by Seller), if any, (iii) cost of any tax statements or
certificates; (iv) ½ of all escrow fees, (v) all recording costs with respect to
the conveyance of the Property, (vi) all costs, fees, recordation taxes and
assessments with respect to any financing, and (vii) Buyer’s legal costs and
expenses. All other costs and expenses incurred in

7
7

--------------------------------------------------------------------------------




connection with the transaction contemplated hereby and not specifically
allocated herein shall be paid by the party incurring the same.
(i)    Up Front Payments. Any one-time inducement payments or other
non-refundable fees, royalties or other payments made or paid to the owner of
the Property under any Contract assumed by Buyer at Closing, including, but not
limited to, any payments made to the owner of the Property under any cable
agreement (“Up Front Payments”), shall not be apportioned pro rata between
Seller and Buyer and Buyer shall not receive any credit from Seller at closing
for any portion of any One-Time Payment attributable or allocable to any period
of time from and after Closing.
(j)    Rent Ready Credit. Not more than forty eight (48) hours prior to Closing
(“Walk Though Date”), a representative of Buyer and a representative of Seller
shall conduct an onsite walk-through of the then unoccupied rental units on the
Property to determine whether such unoccupied rental units are in “rent ready”
condition. With respect to any rental unit that is vacated on or before five (5)
days prior to Closing that Seller has not placed in a “rent ready” condition
before the Walk Through Date, Buyer shall receive a credit against the Purchase
Price at Closing in the amount of $750 per unit. As used herein, “‘rent ready’
condition” shall mean ready for occupancy, equipped with working appliances,
cleaned and freshly painted, if necessary.
(k)    Any credit due to Buyer pursuant to Section 8 shall be applied as a
credit against the Purchase Price, and any credit due to Seller pursuant to
Section 8 shall be paid by Buyer to Seller at Closing as an addition to the
Purchase Price.
9.    Property Condition. THE PROPERTY IS BEING SOLD IN AN “AS IS,” “WHERE IS”
CONDITION AND “WITH ALL FAULTS” AS OF THE EFFECTIVE DATE, SUBJECT TO NORMAL WEAR
AND TEAR AND DAMAGE BY FIRE OR OTHER CASUALTY AS SET FORTH HEREIN. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT SELLER
HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, AND NO RESPONSIBILITY HAS BEEN OR IS ASSUMED AND/OR
UNDERTAKEN BY SELLER OR BY ANY PARTNER, OFFICER, DIRECTOR, PERSON, FIRM, AGENT,
ATTORNEY OR REPRESENTATIVE ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER AS
TO, CONCERNING OR WITH RESPECT TO (I) THE CONDITION OR STATE OF REPAIR OF THE
PROPERTY; (II) THE COMPLIANCE OR NONCOMPLIANCE OF THE PROPERTY WITH ANY
APPLICABLE LAWS, REGULATIONS OR ORDINANCES (INCLUDING, WITHOUT LIMITATION, ANY
APPLICABLE ZONING, BUILDING, HANDICAPPED ACCESSIBILITY, OR DEVELOPMENT LAWS,
CODES, RULES AND REGULATIONS); THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (III) THE
MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED WITHIN
THE PROPERTY; (IV) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES
AND USES WHICH BUYER MAY CONDUCT THEREON; (V) THE VALUE, EXPENSE OF OPERATION,
OR INCOME POTENTIAL OF THE PROPERTY; (VI) ANY OTHER FACT OR CONDITION WHICH HAS
OR MIGHT AFFECT THE PROPERTY OR THE CONDITION, STATE OF REPAIR, COMPLIANCE,
VALUE, EXPENSE OF OPERATION OR INCOME POTENTIAL OF THE PROPERTY OR ANY PORTION
THEREOF; OR (VII) WHETHER THE PROPERTY CONTAINS ASBESTOS OR ANY OTHER HARMFUL,
HAZARDOUS OR TOXIC SUBSTANCES OR PERTAINING TO THE EXTENT, LOCATION OR NATURE OF
SAME, OR THE

8
8

--------------------------------------------------------------------------------




CONDITION OF THE PROPERTY, INCLUDING WITHOUT LIMITATION, WATER, SOIL, AND
GEOLOGY. THE PARTIES AGREE THAT ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE
MADE BETWEEN THEM OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED IN
THIS AGREEMENT AND THE EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY
EXPRESS THEIR AGREEMENT. BUYER SHALL NOT RELY UPON ANY STATEMENT OR
REPRESENTATION BY OR ON BEHALF OF SELLER UNLESS SUCH STATEMENT OR REPRESENTATION
IS SPECIFICALLY SET FORTH IN THIS AGREEMENT.
BUYER WAIVES AND RELEASES SELLER FROM ANY PRESENT OR FUTURE CLAIMS ARISING FROM
OR RELATING TO THE PRESENCE OR ALLEGED PRESENCE OF ASBESTOS, OR ANY OTHR
HARMFUL, HAZARDOUS OR TOXIC SUBSTANCES IN, ON, UNDER OR ABOUT THE PROPERTY
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS UNDER OR ON ACCOUNT OF (I) THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
THE SAME MAY HAVE BEEN OR MAY BE AMENDED FROM TIME TO TIME; (II) ANY OTHER
FEDERAL, STATE OR LOCAL LAW, ORDINANCE, RULE OR REGULATION, NOW OR HEREAFTER IN
EFFECT, THAT DEALS WITH OR OTHERWISE IN ANY MANNER RELATES TO ENVIRONMENTAL
MATTERS OF ANY KIND; OR (III) THIS AGREEMENT OR THE COMMON LAW. THE TERMS AND
PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE CLOSING HEREUNDER.


BUYER ACKNOWLEDGES THAT BUYER IS A SOPHISTICATED BUYER WHO IS FAMILIAR WITH THIS
TYPE OF PROPERTY. BUYER IS ACQUIRING THE PROPERTY “AS IS,” “WHERE IS” AND “WITH
ALL FAULTS,” IN ITS PRESENT STATE AND CONDITION, WITHOUT REPRESENTATION OR
WARRANTY BY SELLER OR ANY OF ITS REPRESENTATIVES OR AGENTS AS TO ANY MATTERS
WHATSOEVER EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND TO
THE MAXIMUM EXTENT PERMITTED BY LAW, NO PATENT OR LATENT CONDITION AFFECTING THE
PROPERTY IN ANY WAY, WHETHER OR NOT KNOWN OR DISCOVERABLE OR HEREAFTER
DISCOVERED, SHALL AFFECT BUYER’S OBLIGATIONS HEREUNDER, NOR SHALL ANY SUCH
CONDITION GIVE RISE TO ANY RIGHT OF DAMAGES, RESCISSION OR OTHERWISE AGAINST
SELLER.


10.    Representations and Warranties of Seller. Except, in all cases, for any
fact, information or condition disclosed in the Documents, Title Commitment,
Existing Survey, Survey, Contracts or which is otherwise known to Buyer prior to
Closing, Seller makes the following representations and warranties to Buyer,
which representations and warranties are true and correct as of the date of this
Agreement (the “Seller Representations”):
(a)    Seller is a limited liability company, duly formed, validly existing and
in good standing under the laws of the State of Delaware, with all legal power
and authority to undertake, observe and perform all of Seller’s agreements and
obligations hereunder.
(b)    Seller has full power, authority and legal right to execute, deliver and
comply with this Agreement, and all actions of the Seller and other
authorizations necessary or appropriate for the execution and delivery of and
compliance with this Agreement have been taken or obtained and this Agreement
constitutes the valid and legally binding obligation of the Seller enforceable
against it in accordance with its terms; and the individual executing this
Agreement and each of the documents executed in connection herewith on behalf of
the Seller has the power and authority to do so. This Agreement and all
documents executed by Seller that are to be delivered to Buyer at Closing (i)
are, or at

9
9

--------------------------------------------------------------------------------




the time of Closing will be, duly authorized, executed and delivered by Seller,
and (ii) do not, and at the time of Closing will not, violate any provision of
any agreement or judicial order to which Seller is a party; and
(c)    No consents are required to be obtained from, and no filings are required
to be made with, any governmental authority or third party in connection with
the execution and delivery of this Agreement by Seller or the consummation by
Seller of the transactions contemplated hereby.
(d)    Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.
(e)    Intentionally Omitted.
(f)    To Seller’s knowledge, the rent roll attached hereto as Exhibit “D” is
true, correct and genuine in all material respects as of the date shown thereon.


(g)    To Seller’s knowledge, Seller has not received written notice of any
material default under any of the Contracts that will not be terminated on the
Closing Date.


(h)    To Seller’s knowledge, no tenant or other occupant under any of the
Leases and no other person, firm, corporation, or other entity has any right to
purchase, right of first refusal, option to purchase the Property.
(i)    Intentionally Omitted.


(j)    Seller has received no written notice from any insurance company which
has issued a policy with respect to any portion of the Property or by any board
of fire underwriters (or other body exercising similar functions) requesting the
performance of any repairs, alterations, or other work with which Seller has not
complied;
(k)    To Seller’s knowledge, there are no attachments, executions, assignments
for the benefit of creditors, or voluntary or involuntary proceedings in
bankruptcy or under any other debtor relief laws contemplated by or pending or
threatened against Seller or the Property;


(l)    Seller has no actual knowledge that any of the documents or materials
delivered to Buyer pursuant to this Agreement false or misleading in any
material respect; and
(m)    Material Facts: To the best of Seller’s knowledge and belief, except as
otherwise provided in this Agreement, Seller has no actual knowledge of:




(1)
any subsurface: structures, pits, waste, springs, or improvements;

(2)any pending or threatened action, suit, claim, proceeding, or investigation
affecting the Property or the ownership, operation, use or occupancy of the
Property before any court or before any administrative agency, which might (i)
materially adversely affect the ownership, use, development, redevelopment,
occupancy, operation or enjoyment of the Property or Seller’s ability to perform
its obligations under this Agreement, (ii) result in any change

10
10

--------------------------------------------------------------------------------




in the present condition of the Property, or (iii) prohibit the use of the
Property as multifamily rental apartments;
(3)any environmental hazards or conditions located on the Property that
materially affect compliance by the Property with applicable environmental laws;
(4)whether the Property is or has been used for the storage or disposal of
hazardous materials or toxic waste, a dump site or landfill, or any underground
tanks or containers;
(5)whether radon, urea-formaldehyde foam insulation, lead-based paint, toxic
mold (to the extent that it adversely affects the health of ordinary occupants),
or other unlawful pollutants or contaminants of any nature now exist on the
Property;
(6)any wetlands, as defined by federal or state law or regulation, on the
Property;
(7)
any threatened or endangered species or their habitat on the Property;


11
11

--------------------------------------------------------------------------------






(8)Intentionally omitted;
(9)any contemplated material changes to the use or zoning of the surrounding
area that would materially and detrimentally affect the current use of the
Property as a multifamily rental property; and
(10)
any material physical defects in the improvements on the Property

that violates any applicable law or ordinance.


Seller and Buyer agree that Seller’s Representations shall survive Closing for a
period of nine (9) months (the “Survival Period”) and Seller shall have no
liability after the Survival Period with respect to any of the Seller
Representations contained herein. Any representations or warranties made to
“Seller’s knowledge” shall not be deemed to imply any duty of inquiry and shall
be limited to the actual knowledge of Samuel J. Zell, the Transaction Manager
for Resource Real Estate, Inc. Buyer hereby waives any right Buyer may have to
commence any action(s) to enforce any alleged breach and/or violation of any
representations of Seller as set forth in this Agreement or to seek damages in
connection therewith in the event that Buyer obtains actual knowledge of any
such alleged breach and/or violation prior to Closing and fails to give Seller
notice thereof before the Closing Date.


11.    Representations and Warranties of Buyer. Buyer, to induce Seller to enter
into this Agreement, makes the following representations and warranties to
Seller, which representations and warranties are true and correct as of the date
of this Agreement:
(a)    Buyer is a limited liability company, duly formed, validly existing and
in good standing under the laws of the State of Texas with all legal power and
authority to undertake, observe and perform all of Buyer’s agreements and
obligations hereunder.
(b)    Buyer has full power, authority and legal right to execute, deliver and
comply with this Agreement, and all actions of the Buyer and other
authorizations necessary or appropriate for the execution and delivery of and
compliance with this Agreement have been taken or obtained and this Agreement
constitutes the valid and legally binding obligation of the Buyer enforceable
against it in accordance with its terms; and the individual executing this
Agreement and each of the documents executed in connection herewith on behalf of
the Buyer has the power and authority to do so. This Agreement and all documents
executed by Buyer that are to be delivered to Seller at Closing (i) are, or at
the time of Closing will be, duly authorized, executed and delivered by Buyer,
and (ii) do not, and at the time of Closing will not, violate any provision of
any agreement or judicial order to which Buyer is a party.
(c)    No consents are required to be obtained from, and no filings are required
to be made with, any governmental authority or third party in connection with
the execution and delivery of this Agreement by Buyer or the consummation by
Buyer of the transactions contemplated hereby.
(d)    Neither Buyer nor any of its affiliates is, nor will they become, a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) or other governmental action and does not, to its actual knowledge,
engage in any dealings or transactions or be otherwise associated with such
persons or entities.

12
12

--------------------------------------------------------------------------------




(e)    Buyer acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the "ADA") and the federal Fair Housing Act
(the "FHA"). The ADA requires, among other matters, that tenants and/or owners
of "public accommodations" remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons. Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representation. Buyer acknowledges that it
is solely responsible for determining whether the Property complies with the ADA
and the FHA. The provisions of this Section 11(e) shall survive indefinitely the
Closing or earlier termination of this Agreement and shall not be merged into
the Deed or other closing documents.
(f)    It is expressly acknowledged by Buyer that this transaction is not
subject to any financing contingency and no financing for this transaction shall
be provided by Seller.
(g)    Buyer is a sophisticated and experienced Buyer of commercial properties
including without limitation, apartment projects, and has participated in and is
familiar with the acquisition, development, redevelopment, ownership,
management, and operation of real estate projects similar to the Property. Buyer
has or will have under the terms of this Agreement adequate opportunity to
complete and will have completed all physical, financial, legal and regulatory
investigations and examinations relating to the Property that it deems
necessary, and will acquire the same solely on the basis of such investigations
and examinations and the title insurance protection afforded by the Title Policy
and not on the basis of any information provided or to be provided by Seller.
12.    Operations Prior to Closing. Between the date of the execution of this
Agreement and Closing:
(a)    Operations and Management. During the pendency of this Agreement, Seller
shall carry on its business and activities relating to the Property,
substantially in the same manner as it did before the Effective Date. Seller
shall maintain the physical condition of the Property in substantially its
current condition, reasonable wear and tear and damage by fire and other
casualty excepted.
(b)    Compliance with Obligations. Seller shall comply in all material respects
with the obligations of Seller under the Leases, the Contracts and all other
agreements and contractual arrangements by which Seller and/or the Property are
bound or affected. Seller shall maintain its current insurance policy in full
force and effect and shall pay all required premiums and other charges.
(c)    New Contracts. Seller shall not enter into any contract for or on behalf
of or affecting the Property which cannot be terminated upon no more than thirty
(30) days’ prior notice or without charge, cost, penalty or premium, and, after
expiration of the Inspection Period, shall not renew, fail to give a notice
which, in the absence of which, will result in an automatic renewal of, modify,
cancel or terminate any Contracts except in accordance with notices given by
Buyer under Section 5(c).
(d)    Leasing From the Effective Date until the Closing or earlier termination
of this Agreement, Seller will endeavor to lease the Property in the customary
and ordinary manner consistent with Seller’s current practices in effect as of
the Effective Date (including leasing of units using the lease form currently in
effect).
13.    Casualty.

13
13

--------------------------------------------------------------------------------




(a)    Destruction. If at any time prior to the Closing Date any portion of the
Property should sustain damage by fire or other casualty (a “Casualty”), Seller
shall promptly give written notice (“Casualty Notice”) thereof to Buyer, which
notice shall include Seller’s estimate of the time and cost necessary to repair
or remedy the damage caused by such Casualty. If the Property is the subject of
a Casualty which is material, Buyer shall have the right, at its sole option, of
terminating this Agreement (by written notice to Seller and Escrow Holder given
within ten (10) days after receipt of the Casualty Notice from Seller). For
purposes hereof, a “material” Casualty is one where the cost of restoring the
Improvements to their condition prior to the Casualty will equal or exceed four
(4.0%) of the Purchase Price. If Buyer does not terminate this Agreement, the
proceeds of any insurance with respect to the Property paid to Seller between
the date of this Agreement and the Closing Date shall be paid over to Buyer at
the time of Closing (less any amount expended by Seller under Section 13(b)
below) and all unpaid claims and rights in connection with losses to the
Property shall be assigned to Buyer at Closing, and the amount of the deductible
required to be paid under the Seller’s applicable insurance policy or policies
will be paid to Buyer, without in any manner affecting the Purchase Price.
(b)    Repairs. If the Property is the subject of a Casualty, but Buyer does not
terminate this Agreement pursuant to the provisions of Section 13(a) above, then
Seller shall cause all temporary repairs to be made to the Property as shall be
required to prevent further deterioration and damage to the Property prior to
the Closing Date. Seller shall have the right to be reimbursed from the proceeds
of any insurance with respect to the Property paid between the date of this
Agreement and the Closing Date for the cost of all such repairs made pursuant to
this Section 13(b). Except for the obligation of Seller to repair the Property
set forth in this Section 13(b), Seller shall have no other obligation to repair
any Casualty, damage or destruction in the event Buyer does not elect to
terminate this Agreement pursuant to the provisions of Section 13(a), and in
such event, Buyer shall accept the Property at Closing as damaged or destroyed
by the Casualty.
14.    Eminent Domain. If any condemnation or eminent domain (a “Taking”)
affects all or any part of the Property prior to Closing, or if any proceeding
for a Taking is commenced prior to Closing, or if notice of the contemplated
commencement of a Taking is given prior to Closing, Seller shall deliver written
notice of such Taking to Buyer and Buyer, to the extent such Taking is material,
shall have the right, at its sole option, of terminating this Agreement (by
written notice to Seller within ten (10) days after receipt by Buyer of written
notice from Seller of the Taking). For purposes hereof, a “material” Taking
shall mean a Taking of a portion the Property which causes (i) a material
reduction in the size of the Property or a material interference with the use
and operation of the Property, (ii) a material reduction in the number of
parking spaces available at the Property, (iii) a material adverse effect on the
ingress and egress to and from the Property, or (iv) a material reduction in the
gross income that it is anticipated will be generated at the Property. If Buyer
does not terminate this Agreement, the Purchase Price shall be reduced by the
total of any awards or damages received by Seller, and Seller shall, at Closing,
be deemed to have assigned to Buyer all of Seller’s right, title and interest in
and to any awards or damages to which Seller may have become entitled or may
thereafter be entitled by reason of any exercise of the power of eminent domain
or condemnation with respect to or for the Taking of the Property or any portion
thereof.
15.    Items to be Delivered at Closing.
(a)    By Seller. At Closing, Seller shall deliver to Buyer the following:
(i)    Deed. The Deed;
(ii)    Bill of Sale. The Bill of Sale for the transfer of the Personal
Property;

14
14

--------------------------------------------------------------------------------




(iii)    Assignments of Leases and Contracts. Assignments in the form of Exhibit
E and Exhibit F, respectively, of Seller’s interest in the Leases and the
Contracts (to the extent not required to be terminated before Closing) to be
assigned to Buyer, assigning to Buyer or Buyer’s assignee all of the lessor’s
and Seller’s rights, title and interest in the Leases and such Contracts;
(iv)    Keys. All keys, security cards and security codes to the Property in
Seller’s possession;
(v)    Title Company Affidavits. Such affidavits reasonably required by the
Title Company to delete the so-called “standard exceptions” (other than the
standard survey exceptions) and date the Title Policy no earlier than the date
of Closing;
(vi)    Updated Rent Roll. A rent roll in the form of Exhibit D of the rents and
other charges and payments due from tenants under the Leases, including without
limitation any which are in arrears, all dated as of the Closing Date and
certified by Seller as true and correct to the best of Seller’s knowledge;
(vii)    State Forms. Any forms required by the County or State in connection
with the conveyance of the Property and the recordation of the Deed;
(viii)    Plans and Specifications. To the extent in Seller’s possession, all
plans and specifications for the improvements which constitute a part of the
Property and all alterations and additions thereto, and project manuals for the
Property;
(ix)    Books and Records. Duplicate copies of all books, records and operating
reports in Seller’s possession which are necessary to insure continuity of
operation of the Property;
(x)    FIRPTA. If Seller is not a foreign person or entity within the meaning of
Sections 1445 and 7701 of the IRS Code, a form as required by Section 1445 of
the Internal Revenue Code of 1986, as amended (the “Code”) in the form attached
as Exhibit G hereto;
(xi)    Tenant Notice Letter. A letter to the tenants of the Property indicating
that the Property has been sold to Buyer and directing that all future rental
payments be sent to Buyer in the form attached as Exhibit H hereto (the “Tenant
Notice Letter”);
(xii)    Resolutions; Title Company Affidavits, Etc. Resolutions and
certificates as required to evidence good standing and the due authorization of
the execution and performance of this Agreement and the documents to be
delivered pursuant hereto together with all affidavits, indemnities and other
agreements required by the Title Company; and
(xiii)    Other Documents. Any other documents required to be delivered pursuant
to any other provisions of this Agreement.
(b)    By Buyer. At Closing, Buyer shall deliver to Seller the following:
(i)    Purchase Price. The balance of the Purchase Price;
(ii)    Assumption Agreements. Assumption agreements, in the form of Exhibit E
and Exhibit F respectively, of the Leases and of the Contracts to be assigned to
Buyer, duly executed and acknowledged by Buyer;

15
15

--------------------------------------------------------------------------------




(iii)    Tenant Notice Letter. a counterpart to the Tenant Notice Letter duly
executed by Buyer;
(iv)    Resolutions; Title Company Affidavits, Etc. Resolutions and certificates
as required to evidence good standing and the due authorization of the execution
and performance of this Agreement and the documents to be delivered pursuant
hereto together with all affidavits, indemnities and other agreements required
by the Title Company; and
(v)    Other Documents. Any other document required to be delivered pursuant to
any other provisions of this Agreement.
16.    Brokerage. Buyer and Seller represent and warrant to the other that it
has dealt with no broker, finder or other intermediary in connection with this
sale other than Chris Curry with HFF Houston (“Broker”). Seller agrees to pay
all brokerage commissions due to Broker in connection herewith. Buyer and Seller
each agree to indemnify, defend and hold the other harmless from and against all
claims, demands, causes of action, loss, damages, liabilities costs and expenses
(including without limitation attorneys’ fees and court costs) which the
indemnified party may incur arising by reason of the above representation being
false.
17.    Indemnity. Buyer agrees to indemnify, defend and hold harmless Seller
from and against, and to reimburse Seller with respect to, any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including without limitation reasonable attorney’s fees and court costs)
asserted against or incurred by Seller by reason of or arising out of any Lease,
Contract, claim for damages or any other claim with respect to or accruing on or
after the Closing Date. Seller agrees to indemnify, defend and hold harmless
Buyer from and against, and to reimburse Buyer with respect to, any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including without limitation reasonable attorney’s fees and court
costs) asserted against or incurred by Buyer by reason of or arising out of any
Lease, Contract, claim for damages or any other claim accruing prior to the
Closing Date. The provisions of this Section 17 shall survive Closing and
recordation of the Deed.


1.    Confidentiality. Buyer shall not disclose any Confidential Information (as
defined below) to any party other than (a) persons within Buyer’s organization,
Buyer’s affiliates, persons who may invest in, or co-purchase with Buyer, or
person with which Buyer has contracted, including attorneys, accountants,
appraisers, engineers, environmental consultants and other professionals engaged
for this contemplated transaction who are advised of the confidential nature of
the Confidential Information, (b) potential lenders and agents of potential
lenders who are advised of the terms of this Agreement related to the
Confidentiality Information, (c) as necessary to consummate the terms of this
Agreement or any financing relating thereto, and (d) subject to the last
sentence of this paragraph, as required by law or court order. “Confidential
Information” means the terms of this Agreement and all due diligence information
(including the Documents) provided to Buyer by Seller other than information of
public record or generally known to the public. Buyer will destroy any
electronic or paper documents constituting the Confidential Information, or
return it to Seller if appropriate, if the Closing does not occur or this
Agreement is terminated by Buyer or Seller before Closing. The confidentiality
provisions of this Section 18 shall not apply to any disclosures made by Buyer
as required by law, by court order, or in connection with any subpoena served
upon Buyer; provided Buyer shall provide Seller with written notice before
making any such disclosure. Buyer’s obligations under this Section 18 shall
survive termination of this Agreement. Notwithstanding anything contained herein
to the contrary, in the event of a closing, Seller shall not disclose the terms
of this Agreement and/or the closing to third parties except as required by law.

16
16

--------------------------------------------------------------------------------






2.    No Other Representations. Buyer acknowledges that neither Seller nor
anyone acting, or purporting to act, on behalf of Seller, has, except as
expressly set forth in this Agreement, made any representation or warranty with
respect to the Property.
3.    Assignability. Buyer shall not have the right to assign its interest in
this Agreement without Seller’s advance written consent, which consent may be
withheld in Seller’s sole and absolute discretion. Buyer hereby agrees that any
assignment by Buyer, if consented to by Seller, shall not relieve Buyer of its
obligations and liabilities hereunder. Additionally, it shall be a condition of
any such assignment that the assignee assumes, in a written instrument delivered
to Seller (in form and content reasonably acceptable to Seller), all obligations
of Buyer hereunder. Seller’s approval of any assignment of Buyer’s interest in
this Agreement shall not constitute a waiver of Seller’s right to approve any
subsequent assignments.
Notwithstanding the terms of this Paragraph 20, Buyer shall have the right to
assign its rights and obligations under this Agreement to an affiliate of Buyer.
Buyer’s right to assign this Agreement shall be subject to execution by Buyer
and the assignee of a form of assignment agreement acceptable to Seller. Buyer
shall give notice of any such proposed assignment to Seller not less than five
(5) business days prior to the scheduled the Closing Date. Upon such assignment,
the assignee shall succeed to all of the rights of Buyer under this Agreement
(including without limitation Buyer’s rights with respect to the Deposit) and
shall assume all of Buyer’s obligations under the Agreement. No such assignment
shall relieve Buyer of any liability under the Agreement in the event of a
default by Buyer or its assignee.
 
4.    Notices.
(a)    All notices, demands, requests or other communications from each party to
the other required or permitted under the term of this Agreement shall be in
writing and, unless and until otherwise specified in a written notice by the
party to whom notice is intended to be given, shall be sent to the parties at
the following respective addresses:
if intended for Buyer:        The Barvin Group, LLC
5500 El Camino Del Rey
Suite 101
Houston, TX 77081
Attn: Eric Barvin
Facsimile No.: (832) 543-3845
Email: egb@barvingroup.com


With a copy to:            Wilson, Cribbs & Goren, P.C.
2500 Fannin Street
Houston, Texas 77002
Attn: Abe S. Goren
Facsimile No.: (713) 229-8824
Email: agoren@wcglaw.net
                             
if intended for Seller:        RRE Grove Holdings, L.P.
c/o Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attn: Sam Zell, Transaction Manager

17
17

--------------------------------------------------------------------------------




Facsimile No.: (215) 761-0457
Email: szell@resourcerei.com


With a copy to:            Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attn: Shelle Weisbaum, General Counsel
Facsimile No.: (215) 761-0452
Email: sweisbaum@resourcerei.com


And with a copy to:        Ledgewood
Two Commerce Square
2001 Market Street, Suite 3400
Philadelphia, PA 19103
Attn: Stacy C. Bedwick, Esquire
Facsimile No.: (215) 735-2513
Email: sbedwick@ledgewood.com


Notices may be given on behalf of any party by its legal counsel.
(b)    Each such notice, demand, request or other communication shall be deemed
to have been properly given for all purposes if (i) delivered to a nationally
recognized overnight courier service for next business day delivery, to its
addressee at such party’s address as set forth above or (ii) delivered via
facsimile transmission to the facsimile number listed above or via electronic
mail to the email address listed above.
(c)    Each such notice, demand or request shall be deemed to have been given
upon the earlier of (i) actual receipt or refusal by the addressee or (ii) the
next business day after deposit with the courier if sent pursuant to section
(b)(i) above.
5.    Additional Escrow Provisions.
(e)    Deposit. Title Company agrees to deposit the Deposit in an interest
bearing account, subject to the receipt from Buyer of a form W-9 for the
purposes of investing said funds and to hold and disburse said funds, and any
interest earned thereon, as hereinafter provided. Upon written notification from
Seller or Buyer in accordance with the terms of this Agreement, Title Company
shall release the funds in accordance with and pursuant to the written
instructions. In the event of a dispute between any of the parties hereto
sufficient in the sole discretion of Title Company to justify its doing so,
Title Company shall be entitled to tender unto the registry or custody of any
court of competent jurisdiction all money or property in its hands held under
the terms of this Agreement, together with such legal pleading as it deems
appropriate, and thereupon be discharged.
(f)    Escrow Holder. Seller and Buyer covenant and agree that in performing any
of its duties under this Agreement, Title Company shall not be liable for any
loss, costs or damage which it may incur as a result of serving as Escrow Holder
hereunder, except for any loss, costs or damage arising out of its willful
default or gross negligence. Accordingly, Title Company shall not incur any
liability with respect to (i) any action taken or omitted to be taken in good
faith upon advice of its counsel given with respect to any questions relating to
its duties and responsibilities, or (ii) to any action taken or omitted to be
taken in reliance upon any document, including any written notice of instruction
provided

18
18

--------------------------------------------------------------------------------




for in this Agreement, not only as to its due execution and the validity and
effectiveness of its provisions, but also to the truth and accuracy of any
information contained therein, which Title Company shall in good faith believe
to be genuine, to have been signed or presented by a proper person or persons
and to conform with the provisions of this Agreement.
6.    Miscellaneous.
(a)    Entire Agreement; Governing Law. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all prior or other negotiations, representations, understandings and
agreements of, by or among the parties, express or implied, oral or written,
which are fully merged herein. The express terms of this Agreement control and
supersede any course of performance and/or customary practice inconsistent with
any such terms. Any agreement hereafter made shall be ineffective to change,
modify, discharge or effect an abandonment of this Agreement unless such
agreement is in writing and signed by the party against whom enforcement of such
change, modification, discharge or abandonment is sought. This Agreement shall
be governed by and construed under the laws of the State where the Real Property
is located.
(b)    Liability. Notwithstanding anything to the contrary contained herein,
Seller’s shareholders, partners, members, the partners or members of such
partners or members, the shareholders of such partners or members, and the
trustees, officers, directors, employees, agents and security holders of Seller
and the partners or members of Seller assume no personal liability for any
obligations entered into on behalf of Seller and its individual assets shall not
be subject to any claims of any person relating to such obligations.  The
foregoing shall govern any direct and indirect obligations of Seller under this
Agreement. Notwithstanding anything to the contrary contained herein, Buyer’s
shareholders, partners, members, the partners or members of such partners or
members, the shareholders of such partners or members, and the trustees,
officers, directors, employees, agents and security holders of Buyer and the
partners or members of Buyer assume no personal liability for any obligations
entered into on behalf of Buyer and its individual assets shall not be subject
to any claims of any person relating to such obligations.  The foregoing shall
govern any direct and indirect obligations of Buyer under this Agreement. This
provision shall expressly survive Closing and recordation of the Deed or
termination of this Agreement
(c)    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective heirs, personal
representatives, successors and assigns.
(d)    Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other
provision may be invalid or unenforceable in whole or in part.
(e)    Gender, etc. Words used in this Agreement, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.
(f)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall be binding when one
or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected on this Agreement as the signatories.
Electronically transmitted counterparts of this Agreement or signature pages
hereof shall have the same force and effect as originals.

19
19

--------------------------------------------------------------------------------




(g)    Exhibits. All exhibits attached to this Agreement are incorporated by
reference into and made a part of this Agreement.
(h)    No Waiver. Neither the failure nor any delay on the part of either party
to this Agreement to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of any such right, remedy, power or
privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.
(i)    Headings. The headings incorporated in this Agreement are for convenience
in reference only, are not a part of this Agreement and do not in any way limit
or add to the terms and provisions of this Agreement.
(j)    Interpretation. No provision of this Agreement is to be interpreted for
or against either party because that party or that party’s legal representative
or counsel drafted such provision.
(k)    Time. TIME IS OF THE ESSENCE OF THIS AGREEMENT. In computing the number
of days for purposes of this Agreement, all days shall be counted, including
Saturdays, Sundays and holidays; provided, however, that if the final day of any
time period provided in this Agreement shall end on a Saturday, Sunday or legal
holiday, then the final day shall extend to 5:00 p.m. Eastern time of the next
full business day. For the purposes of this Section, the term “holiday” shall
mean a day other than a Saturday or Sunday on which banks are closed in the
state in which the Real Property is located.
(l)    Attorney’s Fees. In connection with any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover all costs incurred,
including reasonable attorney’s fees. For purposes of this Agreement,
“prevailing party” shall include, without limitation, a party obtaining
substantially the relief sought, whether by compromise, settlement or otherwise.
(m)    No Recording of Agreement. Neither Seller nor Buyer shall cause or permit
this Agreement to be filed of record in any office or place of public record
and, if Buyer or Seller shall fail to comply with the terms hereof by recording
or attempting to record the same, such act shall not operate to bind or cloud
title to the Real Property.
(n)    Negotiations. Until the termination of this Agreement, Seller shall be
prohibited from soliciting backup offers and entering into discussions,
negotiations, or any other communications concerning or related to the sale of
the Property with any third party and Seller shall not enter into any contract
with a third party for the sale of the Property even if such contract is
contingent on the termination of this Agreement.
(o)    WAIVER OF JURY TRIAL. SELLER AND BUYER WAIVE ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER THIS
AGREEMENT, (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALING OF THE BUYER AND SELLER IN RESPECT OF THIS AGREEMENT OR RELATED
TRANSACTIONS, IN EACH CASE WHETHER NOW EXISTING OR LATER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. SELLER AND BUYER AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION WILL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT

20
20

--------------------------------------------------------------------------------




SELLER OR BUYER MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF BUYER AND SELLER TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.


(p)    1031 Exchange. Buyer or Seller may desire to exchange, for other property
of like kind and qualifying use within the meaning of Section 1031 of the
Internal Revenue Code of 1986, as amended (the "Code"), and the Treasury
Regulations promulgated thereunder, fee title in the Project. Each of Buyer and
Seller expressly reserves the right to assign its rights, but not its
obligations, hereunder to a Qualified Intermediary as provided in Treasury Reg.
§1.1031(k)-1(g)(4) on or before Closing and each party hereby agrees to fully
cooperate with the other party, at no cost to such party, in the furtherance of
any such like-kind exchange pursuant to Code §1031 contemplated by either party
hereto.
(q)    Reporting Person. Each of Seller and Buyer hereby designate the Escrow
Holder as the “Reporting Person” as such term is utilized in Section 6045 of the
Internal Revenue Code of 1986, as amended, and regulations thereunder. Seller
agrees to provide the Title Company with such information as may be required for
the Escrow Holder to file a Form 1099 or other required form relative to the
Closing with the Internal Revenue Service. A copy of the filed Form 1099 or
other filed form shall be provided to Seller and Buyer simultaneously with its
being provided to the Internal Revenue Service.
(r)    Broker Disclosure. In accordance with Chapter 1101.652(3)(A) of The Texas
Real Estate License Act and Section 535.144 of the Rules of the Texas Real
Estate Commission, Buyer hereby informs Seller that one or more principals of
Buyer is a licensed real estate broker pursuant to the Real Estate License Act
of Texas.
7.    Texas Disclosures. By its signature to this Agreement, Buyer hereby
acknowledges its receipt of the following notices at or before the execution of
this Agreement:
(a)    Notice Regarding Possible Liability for Additional Taxes. If for the
current ad valorem tax year the taxable value of the Property that is the
subject of this Agreement is determined by a special appraisal method that
allows for appraisal of the Property at less than its market value, the Buyer
may not be allowed to qualify the Property for that special appraisal in a
subsequent tax year and the Property may then be appraised at its full market
value. In addition, the transfer of the Property or a subsequent change in the
use of the Property may result in the imposition of an additional tax plus
interest as a penalty for the transfer or the change in the use of the Property.
The taxable value of the Property and the applicable method of appraisal for the
current tax year is public information and may be obtained from the Harris
County Appraisal District.
(b)    Notice Regarding Possible Annexation. If the Property that is the subject
of this Agreement is located outside the limits of a municipality, the Property
may now or later be included in the extraterritorial jurisdiction of a
municipality and may now or later be subject to annexation by the municipality.
Each municipality maintains a map that depicts its boundaries and
extraterritorial jurisdiction. To determine if the Property is located within a
municipality's extraterritorial jurisdiction or is likely to be located within a
municipality's extraterritorial jurisdiction, contact all municipalities located
in the general proximity of the Property for further information.
(c)    Property Located in a Certificated Service Area of a Utility Service
Provider. The Property that you are about to purchase may be located in a
certificated water or sewer service area, which is authorized by law to provide
water or sewer service to the properties in the certificated area. If

21
21

--------------------------------------------------------------------------------




the Property is located in a certificated area there may be special costs or
charges that you will be required to pay before you can receive water or sewer
service. There may be a period required to construct lines or other facilities
necessary to provide water or sewer service to the Property. You are advised to
determine if the Property is in a certificated area and contact the utility
service provider to determine the cost that you will be required to pay and the
period, if any, that is required to provide water or sewer service to the
Property.
(d)    Notice Regarding District. If the Property is situated in a utility or
other statutorily created district providing water, sewer, drainage, or flood
control facilities and services, Chapter 49, Texas Water Code, requires Seller
to deliver and Buyer to sign the statutory notice relating to the tax rate,
bonded indebtedness, or standby fees of the district before final execution of
this Agreement.
(e)    Notice Regarding Coastal Property. If the Property adjoins or shares a
common boundary with the tidally influenced submerged lands of the state,
Section 33.135, Texas Natural Resources Code, requires a notice regarding
coastal area property to be included as part of this Agreement.
(f)    Lead Disclosure. If apartments or other residential units are on the
Property and the units were built before 1978, federal law requires a lead-based
paint and hazard disclosure statement to be made part of this Agreement.
(g)    Mold Remediation. Section 1958.154, Texas Occupations Code, requires
Seller to provide Buyer a copy of any mold remediation certificate issued for
the Property during the five (5) years preceding the date the Seller sells the
Property.




[SIGNATURES CONTAINED ON FOLLOWING PAGE]




IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement as a sealed instrument as of the day and year first above
written.






SELLER:


RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Memorial Towers Manager, LLC, its manager






By:/s/ Alan F. Feldman    
Name: Alan F. Feldman
Title: Senior Vice President



22
22

--------------------------------------------------------------------------------






BUYER:


THE BARVIN GROUP, LLC, a Texas limited liability company






By: /s/ Eric Barvin____
Eric Barvin, President

23

--------------------------------------------------------------------------------




JOINDER OF ESCROW HOLDER




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned, the Escrow Holder named in the annexed
Agreement, hereby agrees to be bound by the provisions of the annexed Agreement
relating to the holding and disbursement of all monies paid to the undersigned
in escrow, and to disburse such sums strictly in accordance with the terms of
the Agreement.


Intending to be legally bound, the undersigned has caused this Joinder to be
executed by its duly authorized representative the ____day of
____________________, 2016.




HERITAGE TITLE COMPANY OF AUSTIN, INC.




By:                    
Name:
Title:

24

--------------------------------------------------------------------------------




EXHIBIT A


[LEGAL DESCRIPTION OF REAL PROPERTY]

25

--------------------------------------------------------------------------------








EXHIBIT B




WHEN RECORDED, RETURN TO:
_____________________
_____________________
_____________________
_____________________






NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.




SPECIAL WARRANTY DEED
RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company
(“Grantor”), whose address is c/o Resource Real Estate, Inc., 1845 Walnut
Street, 18th Floor, Philadelphia, PA 19103, for and in consideration of the sum
of Ten and No/100 Dollars ($10.00) paid to Grantor and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, has
GRANTED, BARGAINED, SOLD and CONVEYED and does hereby GRANT, BARGAIN, SELL and
CONVEY unto                 , a                  (“Grantee”), whose address is
c/o The Barvin Group, LLC, 5500 El Camino Del Rey, Suite 101, Houston, TX 77081,
that certain tract of land situated in Harris County, Texas, as more fully
described on Exhibit A attached hereto and made a part hereof for all purposes,
together with (a) all improvements located thereon, (b) all rights, benefits,
privileges, easements, tenements, hereditaments and appurtenances there unto
belonging or in any wise, pertaining thereto, and (c) all of Grantor’s right,
title and interest in and to oil, gas and mineral rights, adjacent strips,
gores, streets, roads, alleys and rights-of-way (said land, improvements,
rights, benefits, privileges, easements, tenements, hereditaments, appurtenances
and interests being hereinafter referred to as the “Real Property”).
This conveyance is made and accepted subject to all matters set out herein and
in Exhibit B, attached hereto and incorporated herein by reference (“Permitted
Exceptions”) but only to the extent the Permitted Exceptions are valid, existing
and affect the Real Property.

26

--------------------------------------------------------------------------------






TO HAVE AND TO HOLD the Real Property, together with all rights and
appurtenances pertaining thereto, unto Grantee and Grantee’s successors and
assigns forever, and Grantor does hereby bind itself and its successors and
assigns to WARRANT and FOREVER DEFEND, all and singular, subject to the
Permitted Exceptions, the Real Property unto Grantee and Grantee’s successors
and assigns, against every person whomsoever lawfully claiming or to claim the
same or any part thereof by, through or under Grantor, but not otherwise.
Grantee, by its acceptance hereof, hereby assumes payment of all standby
charges, ad valorem real estate taxes and assessments with respect to the 2016
calendar year and subsequent calendar years not yet due and payable, each to the
extent attributable to all or any portion of the Property, there having been a
proper proration of ad valorem taxes for the current calendar year between
Grantor and Grantee.


[signature appears on following page]

27

--------------------------------------------------------------------------------




DATED effective as of the ___ day of ________, 2016.


GRANTOR:


RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Memorial Towers Manager, LLC, a Delaware limited liability company, its
manager
 



By: ___________________________
Name:
Title:




Acknowledgment


STATE OF                 §
§
COUNTY OF                 §


This instrument was acknowledged before me on the day of _____________, 2016, by
______________________, the _______________________ of RCP Memorial Towers
Manager, LLC, a Delaware limited liability company, the manager of RRE MEMORIAL
TOWERS HOLDINGS, LLC, a Delaware limited liability company, on behalf of said
company.




                                                
[SEAL]                        Notary Public in and for the State of
My Commission Expires:










Exhibit A – legal description
Exhibit B – permitted exceptions







28

--------------------------------------------------------------------------------




EXHIBIT C


BILL OF SALE AND ASSIGNMENT
THIS BILL OF SALE AND ASSIGNMENT (the “Assignment”) is made as of
_________________, 2016, by RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware
limited liability company (“Seller”) in favor of ___________________, a
________________ (“Buyer”).


RECITALS
A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of February
___, 2016 (the “Agreement of Sale”), Seller has agreed to sell to Buyer, upon
the terms, provisions and conditions set forth therein, certain property located
at 5400 Memorial Drive, Houston, TX 77007 all as more particularly described in
the Agreement of Sale (the “Property”).


B.    In connection with the sale and purchase of the Property, Seller desires
to sell, assign and transfer to Buyer all of Seller’s right, title and interest
in and to the Personal Property identified and as defined in the Agreement of
Sale, all upon the terms, covenants and conditions set forth in this instrument.


NOW THEREFORE, for an in consideration of Ten Dollars ($10.00), the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, Seller hereby agrees as follows:


1.    Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given such terms in the Agreement of
Sale.


2.Transfer and Assignment. Seller hereby sells, transfers, assigns, delivers and
conveys to Buyer, its successors and assigns, all of Seller's right, title and
interest in, to and under the Personal Property.


3.Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:


(i)    Seller is the sole owner and holder of the Personal Property; and


(ii)    Seller has the power, authority and right to execute and deliver this
Assignment and to sell, transfer, assign, deliver and convey the Personal
Property.



29

--------------------------------------------------------------------------------




4.AS IS, WHERE IS. THE PERSONAL PROPERTY IS BEING CONVEYED “AS IS”, “WHERE IS”,
AND “WITH ALL FAULTS” AS OF THE DATE OF THIS ASSIGNMENT, WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER AS TO ITS CONDITON, FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.
SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST OR PRESENT, THERETO. BUYER IS HEREBY THUS ACQUIRING THE PERSONAL
PROPERTY BASED SOLEY UPON BUYER’S OWN INDEPENDENT INVESTIGATIONS AND INSPECTION
OF THAT PROPERTY AND NOT IN RELIANCE UPON ANY INFORMATION PROVIDED BY SELLER OR
SELLER’S AGENTS OR CONTRACTORS.


5.Absolute Transfer. It is the intention of Seller to transfer absolute title of
the Personal Property to Buyer, its successors and assigns, free of any equity
of redemption by Seller or its successors and assigns


6.Binding Effect. This Assignment shall be binding upon and inure to the benefit
of Seller and Buyer and their respective heirs, personal representatives,
successors and assigns.




IN WITNESS WHEREOF, intending to be legally bound, Seller has caused this Bill
of Sale and Assignment to be executed by its duly authorized officer on the day
and year first above written.


SELLER:


RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Memorial Towers Manager, LLC, its manager
 



By:________________________________
Name:
Title:



30

--------------------------------------------------------------------------------




EXHIBIT D


[RENT ROLL]




SEE ATTACHED

31

--------------------------------------------------------------------------------




 
EXHIBIT E


ASSIGNMENT AND ASSUMPTION OF LEASES


THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS is made and
entered into as of __________, 2016, by and between RRE MEMORIAL TOWERS
HOLDINGS, LLC, a Delaware limited liability company (“Assignor”) and
_________________, a __________________ (“Assignee”).


RECITALS


A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of February
___, 2016 (the “Agreement of Sale”), Assignor has agreed to sell to Assignee,
upon the terms, provisions and conditions set forth therein, certain property
located at 5400 Memorial Drive, Houston, TX 77007 all as more particularly
described in the Agreement of Sale (the “Property”).


B.    In connection with the sale and purchase of the Property, Assignor desires
to assign to Assignee all tenant leases encumbering the Property and Assignee
desires to accept said assignment and assume the obligations of Assignor under
said leases, all upon the terms, covenants and conditions set forth in this
instrument.


NOW, THEREFORE, in consideration of the purchase price paid by Assignee to
Assignor for the Property, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
covenant and agree as follows:


1.    Assignment. Assignor hereby assigns, transfers and sets over unto Assignee
all of Assignor’s right, title and interest in and to (collectively, the
“Assigned Interests”) (a) the leases set forth on the rent roll attached hereto
as Exhibit A and made a part of this Assignment and any other lease, license or
right of occupancy affecting the Property, together with all amendments,
extensions, and other modifications thereto (the “Leases”), (b) any and all
rights of Assignor and the lessor under the Leases to collect rents, additional
rents, escrow or security deposits, fees, income, charges, and profits now or
hereafter arising thereunder, and (c) any guarantees of any Leases, to have and
to hold the same unto Assignee, its successors and assigns.


    2.    Assumption. Assignee accepts said assignment and assumes all
obligations of Assignor on the part of the lessor/landlord under the Leases
first arising or accruing on or after the date of this Assignment.


3.    Indemnification by Assignor. Assignor agrees to indemnify, defend and hold
Assignee harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorney’s fees and legal costs) (a) arising out of the Assigned
Interests in connection with events occurring at any time during Assignor’s
ownership of the Property, or (b) arising out of any claim by any tenant arising
prior to the date of this Assignment with respect to any security deposit but
only to the extent of the amount of such security deposit and interest thereon
not transferred by Assignor to Assignee.

32

--------------------------------------------------------------------------------






4.    Indemnification by Assignee. Assignee agrees to indemnify, defend and hold
Assignor harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Assigned
Interests in connection with events occurring on or after the date of this
Assignment or arising out of any claim by any tenant arising on or after the
date of this Assignment with respect to its security deposit but only to the
extent of the amount of such security deposit and interest thereon transferred
by Assignor to Assignee and not returned to such tenant by Assignee.


5.     Counterparts. This Assignment may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument. For
purposes of this Assignment, any signature transmitted by e-mail (in pdf format)
shall be considered to have the same legal and binding effect as any original
signature.
6.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective heirs, personal
representatives, successors and assigns.


IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Assignment and Assumption of Leases to be executed by their duly authorized
officers on the day and year first above written.


ASSIGNOR:


RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Memorial Towers Manager, LLC, its manager
 



By: _____________________________
Name:
Title:




                     ASSIGNEE:


[___________________]




By: _____________________
Name:
Title:









33

--------------------------------------------------------------------------------




Exhibit A – rent roll
EXHIBIT F


ASSIGNMENT AND ASSUMPTION OF CONTRACTS


THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made and
entered into as of __________ 2016, by and between RRE MEMORIAL TOWERS HOLDINGS
LLC, a Delaware limited liability company (“Assignor”) and _________________, a
__________________ (“Assignee”).


R E C I T A L S:


A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of February
___, 2016 (the “Agreement of Sale”), Assignor has agreed to sell to Assignee,
upon the terms, provisions and conditions set forth therein, certain property
located at 5400 Memorial Drive, Houston, TX 77007, all as more particularly
described in the Agreement of Sale (the “Property”).


B.    In connection with the sale and purchase of the Property, Assignor desires
to assign to Assignee all of Assignor’s right, title and interest in and to
those agreements set forth on Exhibit A attached to and made a part of this
Assignment (collectively, the “Contracts”) and Assignee desires to accept said
assignment and assume the obligations of Assignor under the Contracts, all upon
the terms, covenants and conditions set forth in this instrument.


NOW, THEREFORE, in consideration of the purchase price paid by Assignor to
Assignee for the Property and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Assignor and Assignee covenant
and agree as follows:


1.    Assignment. Assignor hereby assigns, transfers and sets over to Assignee
all of Assignor’s right, title and interest in and to the Contracts. Assignor
agrees to pay and perform all terms, covenants, conditions, agreements and
obligations to be kept and performed under the Contracts to the date of this
Assignment, together with such other obligations of Assignor concerning the
Contracts set forth in the Agreement of Sale.


2.    Assumption. Assignee accepts said assignment and assumes all obligations
of Assignor under the Contracts arising or accruing on or after the date of this
Assignment.


3.    Indemnification by Assignor. Assignor agrees to indemnify, defend and hold
Assignee harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Contracts in
connection with events occurring prior to the date of this Assignment.


4.    Indemnification by Assignee. Assignee agrees to indemnify, defend and hold
Assignor harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Contracts in
connection with events occurring on or after the date of this Assignment.


5.     Counterparts. This Assignment may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which

34

--------------------------------------------------------------------------------




shall constitute one and the same instrument. For purposes of this Assignment,
any signature transmitted by e-mail (in pdf format) shall be considered to have
the same legal and binding effect as any original signature.
6.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective heirs, personal
representatives, successors and assigns.


IN WITNESS WHEREOF, intending to be legally bound, Assignor and Assignee have
caused this Assignment and Assumption of Contracts to be executed by their duly
authorized officers on the day and year first above written.


ASSIGNOR:


RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Memorial Towers Manager, LLC, its manager
 



By: _____________________________
Name:
Title:






                     ASSIGNEE:


[_____________]




By: ____________________________
Name:
Title:










Exhibit A – list of contracts







35

--------------------------------------------------------------------------------




EXHIBIT G


FIRPTA




Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445), the undersigned “Transferor”
which is the owner, directly or indirectly of all of the membership interests of
RRE Memorial Towers Holdings, LLC, a Delaware limited liability company, which
has legal title to a U.S. real property interest under local law, will be the
actual transferor of the property for U.S. tax purposes and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by Transferor, the undersigned
hereby certifies as follows:


1.
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);



2.
Transferor is not a disregarded entity, as defined in Treas. Reg. §
1.1445-2(b)(2)(iii);



3.
Transferor’s U.S. taxpayer identification number is _____________; and



4.
Transferor’s office address is 1845 Walnut Street, 18th Floor, Philadelphia PA
19103.

    
Transferor understands that the above information may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.


Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this instrument and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has the authority to sign this document in such
capacity.


RESOURCE REAL ESTATE INVESTORS 6, L.P., a Delaware limited partnership


By:
Resource Capital Partners, Inc., a Delaware corporation, its general partner

                        


By:                    
Name:
Title:


Dated: __________________, 2016

36

--------------------------------------------------------------------------------




EXHIBIT H
NOTICE TO TENANTS
_________, 2016
PERSONAL DELIVERY
Residents of Memorial Towers Apartments
5400 Memorial Drive
Houston, TX 77007

Dear Resident:


Notice is hereby given to the tenants of Memorial Towers Apartments (the
“Property”) that the current owner of the Property (the “Seller”), has sold the
Property to ____________(“Buyer”), effective as of this date. Buyer has assumed
all of the obligations of Seller, as landlord under your lease, including any
obligations with respect to your security deposit. Buyer acknowledges that it
has received and is responsible for your security deposit in the amount listed
on the Addendum hereto, which security deposit has been transferred to Buyer,
less any amounts applied by Seller listed on the Addendum attached hereto. Any
pending claims by Seller against your security deposit are also described on the
Addendum attached hereto. Buyer is now your landlord and all future rent
payments under your lease shall be made to Buyer.
In the event that your rent payments are made to Seller via an ACH, other
automatic debit system, or the WIPS program, such payments shall be rejected as
of the date hereof and you should make alternative arrangements with Buyer for
the payment of your rent.
Buyer’s address for purposes of your lease is as follows:
___________________
___________________
Attn: _______________


All future rental payments should be hand delivered to the on-site rental
office.


Sincerely,


RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Memorial Towers Manager, LLC, its manager
 



By:        

Name:
Title:

37

--------------------------------------------------------------------------------




BUYER:


[_________________]




            
By:_________________________
Name:
Title:

38

--------------------------------------------------------------------------------






TENANT NOTICE ADDENDUM


Tenant: ____________________


Unit No.: ___________________


Original Security Deposit Amount: $___________


Amount of Security Deposit Previously Applied: $____________


Existing Security Deposit Amount Being Transferred: $__________


                     

39

--------------------------------------------------------------------------------






SCHEDULE 5(b)


[DOCUMENTS]


To the extent in Seller’s possession or control:


1.
Real and personal property tax bills and assessed value for the prior 2 years
and year-to-date

2.
Copies of any warranty agreements which Seller may have been covering the
Property

3.
Copies of all Contracts

4.
Current rent roll with a delinquency status report

5.
Operating income and expense detail for the prior 3 years and year-to-date,
including capital expenditures

6.
Details of any financial arrangements with apartment brokers, locators, etc.

7.
Copies of current insurance certificates

8.
Copy of Seller’s current Owner’s Policy of title insurance

9.
Copy of Seller’s existing survey

10.
Copies of all certificates of occupancy, life safety inspections, licenses,
permits, authorizations and approvals required by law and issued by all
governmental authorities having jurisdiction thereover

11.
A schedule of all employees of Seller’s affiliated property manager performing
any work with respect to the Property with shall include each employee’s
respective position and wage

12.
Copies of all current leases pertaining to the Property, including any
modifications, supplements, or amendments to the leases

13.
A current inventory of all personal property to be conveyed under this contract

14.
Bank statements for 2015 and year-to-date to verify deposits












40